Citation Nr: 1608813	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-11 605	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability (patellar tendinitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984, from March 1988 to July 1988,from August 1989 to March 1988, and from January 1991 to April 1991.  The Veteran also spent time in the United States Army Reserves (USAR) and performed active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) at various times in connection with his USAR membership.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the claim was subsequently transferred to the St. Petersburg, Florida RO.  

The case was remanded by the Board in April 2012 and in July 2013.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2012.  A transcript of the hearing has been associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has served as an armor crewman from April 1981 to April 1984, and his Military Occupational Specialty (MOS) included rigorous physical activities such as jumping, running, crawling, and falling to the ground.  

3.  The Veteran has a current diagnosis of right knee patellar tendinitis, also referred to as "jumper's knee."

4.  Competent, probative evidence on the question of whether the Veteran's condition is service connected is, at least, in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for patellar tendinitis are met.  See 38 U.S.C.A §§ 1110, 1131, 1154(a), 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§  3.102,  3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for right knee patellar tendinitis, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing the following: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R.      § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has offered two theories of entitlement to his claim.  Initially, the Veteran argued that his current right knee disability resulted from a football injury suffered during ACDUTRA.  In the alternative, the Veteran argued that his current right knee disability stemmed from the repetitive jumping trauma and rigorous, physical, training experienced during his initial period of active duty service as an armor crewman.  

The Board has reviewed all of the evidence in the Veteran's claims file.  In this regard, the Board notes that, although the board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection; the Veteran's alternative theory of entitlement.

In light of his alternative theory, given the Veteran's assertions as to his in-service experiences, the medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right knee patellar tendinitis are met.       

The Board notes that the Veteran has a current diagnosis of patellar tendinitis in his right knee, diagnosed after discharge from active duty service.  See VA examination, 1 (May 23, 2013). 

Next, the Board turns to whether the evidence, including that pertinent to service, establishes that the right knee patellar tendinitis was incurred or is otherwise related to service.  38 C.F.R. § 3.303(d).

During his initial period of active duty, April 1981 to April 1984, the Veteran served as an armor crewman.  See Military Personnel Record, 10 (May 11, 2007). He earned various awards for his service, including a letter of commendation for being selected as best crewman in his platoon.  See Letter of Commendation from Col. Andrew P. O'Meara, Jr. to [Veteran] (Sept. 4, 1981).  The commendation letter also noted the rigorous nature of his training.  Id.  

Throughout the record of this appeal, the Veteran has described how his service as an armor crewman required repetitive jumping trauma and physical, rigorous, training.  See Appellant's Post-Remand Brief, 2 (Jan. 15, 2016); see also VA Examination, 2 (May 23, 2013); Transcript of Hearing, 18 (Feb. 15, 2012).  The Board finds that the Veteran's description of experiencing jumping trauma appears consistent with the circumstances an armor crewman would experience.  See 38 U.S.C.A. § 1154(a).

In April 2005, the treating physician noted that the Veteran's x-ray indicated a small bone spur on both knees, further noting the "likely beginning of OA, overuse syndrome."  See Long Beach VAMC Outpatient Medical Records, 31 (May 8, 2012).  At a May 2013 VA examination, a VA examiner noted that the Veteran's area of knee tender tenderness was consistent with patellar tendinitis or "jumper's knee."  See VA examination, 8 (May 23, 2013).

Interpreting the VA examiner's comments broadly, and upon further consideration of the record, the Veteran's assertions (experiencing repetitive jumping trauma), his hearing testimony, his service history, and his present medical diagnosis (consistent with jumper's knee), the Board finds, at minimal, an approximate balance of positive and negative evidence on the question of whether the right knee disability was incurred in service, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.  This results in the Board finding the evidence of record is in relative equipoise on the question of whether the Veteran's present diagnosis of right knee patellar tendinitis is related to service.  As any reasonable doubt must be resolved in the Veteran's favor, a finding of service connection for the Veteran's knee disability is warranted.  See 38 C.F.R. § 3.303(d).  
  

ORDER

Service connection for right knee patellar tendinitis is granted.



_________________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals

